4. Euro-mediterranean relations (vote)
- Before the vote on paragraph 21:
(IT) Mr President, I believe that Mr Tannock has withdrawn his amendment in favour of an oral amendment which - I refer to paragraph 21 of the French text - would read as follows: after the phrase 'aucun cas refouler une personne', add 'demandeur d'asile vers un état où elle risque ...'.
Mr President, I would like to take the opportunity to call on my group to vote in favour of the final text because there was an error on the voting list.
Mr President, I have not withdrawn the amendment that I submitted, but I would be prepared to do so in exchange for a change to that oral amendment adding words along the lines of 'for the duration within which the asylum seekers are having their cases considered by the authorities', because otherwise they could stay in our countries indefinitely.
(Parliament rejected the oral amendments)